Case 6:18-cv-01069-RBD-LRH Document 164 Filed 12/01/20 Page 1 of 1 PageID 3719




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

    JOHN DOE,

                           Plaintiff,

    v.                                                        Case No: 6:18-cv-1069-Orl-37LRH

    ROLLINS COLLEGE,

                           Defendant.



                                               ORDER
           This matter is set for a settlement conference before the undersigned on December 11, 2020.

    Doc. No. 161. The settlement conference will be conducted via the web-based Zoom application.

    Id. Earlier today, the Court issued invitations via email to the persons who will be attending the

    settlement conference. See Doc. Nos. 162–63. To preserve Plaintiff’s anonymity, counsel for

    Plaintiff is DIRECTED to forward to Plaintiff and his mother, see Doc. No. 162, a copy of the

    email invitation.

           DONE and ORDERED in Orlando, Florida on December 1, 2020.




    Copies furnished to:

    Counsel of Record
